Citation Nr: 0828571	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  05-38 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jebby Arnold, Law Clerk


INTRODUCTION

The veteran served on active duty from September 1997 to June 
2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburgh, Florida.  The rating decision confirmed and 
continued the denial of the veteran's claim for entitlement 
to service connection on the basis that no new and material 
evidence was submitted.  The veteran subsequently moved and 
her claim is now under the jurisdiction of the Roanoke, 
Virginia RO.

In an unappealed rating decision issued in February 2001, the 
Baltimore, Maryland RO denied entitlement to service 
connection for low back pain.  The evidence received since 
that decision includes the report of an August 2006, VA 
examination including diagnoses of mild degenerative disc 
disease and spurring of the lumbar spine.  A claim premised 
on a diagnosis not considered in prior decisions, is treated 
as a new claim without the need for new and material 
evidence.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  
The Board is therefore adjudicating the veteran's appeal as a 
new claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet.App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

At a general medical examination in January 2000, the 
veteran's back pain was noted as being associated with knee 
pain.  On her October 2005 appeal, the veteran stated that 
her knee and back conditions were related.  The Board notes 
that she was never advised of the information required for a 
claim of service connection on a secondary basis.  Further, 
in August 2006, a VA examiner noted that pain from the 
veteran's right knee prevented her from squatting to lift and 
that she experienced more pain in her back if she lifted 
without squatting.

At the 2006 examination for her back condition, the veteran 
was diagnosed with degenerative joint disease (DJD)/ disc 
disease of the lumbar spine.  The examiner opined that her 
current condition was less likely than not the result of a 
fall during military service.  The examiner observed that her 
service medical records reported mechanical back pain that 
improved with treatment and there was no continuity of care 
reflected after her service prior to a 2004 fall at work.  
Based on those observations, and the facts that the veteran's 
work conditions aggravate her condition and she had gained 
significant weight since the injury, the examiner provided an 
opinion against the claim.

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination, or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The record provides evidence of a current back condition that 
may be related to the service connected knee disability.  A 
medical examination is required to determine if such a 
relationship exists.  The veteran has been afforded a VA 
examination, but this examination only addressed the question 
of whether service connection was warranted on a direct 
basis.

Accordingly, the case is REMANDED for the following action:

 1.	The agency of original jurisdiction 
(AOJ) should advise the veteran and her 
representative of the evidence needed to 
substantiate entitlement to service 
connection for a back disability on a 
secondary basis.

 2.	The AOJ should schedule the veteran for 
a VA examination to determine the 
relationship between her back condition 
and service-connected right knee 
disability.  The examiner should review 
the claims folder, including the veteran's 
service medical records, and note such 
review in the examination report or in an 
addendum.  The examiner should provide an 
opinion as to whether any current back 
condition is at least as likely as not (50 
percent probability or more) to have been 
caused or aggravated by the veteran's 
right knee condition.  The examiner should 
provide a rationale for this opinion.

The examiner is advised that the silence 
or absence of service medical records 
cannot serve as the sole basis for 
providing an opinion against the claim, 
and that the veteran's reports must be 
considered.  Dalton v. Nicholson, 21 Vet 
App 23 (2007).  

3.  If the benefit sought remains denied, 
the AOJ should issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




